                        Case 1:19-cv-09050-ER Document 17 Filed 11/08/19 Page 1 of 1




                                                                 601 Lexington Avenue
                                                                  New York, NY 10022
            Dale M. Cendali, P.C.                                    United States
            To Call Writer Directly:                                                                                                 Facsimile:
               +1 212 446 4846                                        +1 212 446 4800                                             +1 212 446 4900
          dale.cendali@kirkland.com
                                                                      www.kirkland.com

                                                                                                              The application is GRANTED. The pre-
                                                                                                              motion conference scheduled for November
                                                                November 7, 2019                              14 is adjourned to December 3, 2019 at
                                                                                                              11:30 a.m.

          Via ECF
                                                                                                                           Nov. 8, 2019
            Hon. Edgardo Ramos
            U.S. District Court
            Southern District of New York, Thurgood Marshall U.S. Courthouse
            40 Foley Square
            New York, NY 10007


                              Re: Social Technologies, LLC v. Apple Inc. et al, No. 1:19-cv-09050 (ER)

          Dear Judge Ramos:

                  We represent Defendants Apple Inc. (“Apple”) and Thomas R. La Perle (“La Perle,”
          collectively “Defendants”) in the above-referenced litigation. We write jointly with counsel for
          Plaintiff Social Technologies LLC (“Social Tech”) to request an adjournment of the pre-motion
          conference currently scheduled for November 14, 2019 at 3:30 p.m. See Ord. (Dkt. No. 15).

                Counsel for Defendants and counsel for Social Tech both have conflicts on November 14,
          2019. The parties, however, are available the following week in the afternoon on Thursday,
          November 21.

                 Thus, the parties respectfully request that Your Honor adjourn the November 14
          conference to the afternoon of Thursday, November 21 or to such other date as the Court finds
          amenable. No prior requests to adjourn the pre-motion conference have been submitted.

                                                                                     Sincerely,




                                                                                     Dale M. Cendali, P.C.


            cc:         Counsel of Record (via ECF)


Beijing    Boston   Chicago   Dallas   Hong Kong   Houston   London    Los Angeles   Munich   Palo Alto   Paris   San Francisco    Shanghai   Washington, D.C.
